Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/20 has been entered.
Claims 11, 12, 15-20 and 29-34 are pending.  Claims 29-34 are new.  Claims 11, 12, and 15-20 have been amended.  Claims 11, 12, 15-20 and 29-34 are under consideration.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the original claims or specification for the limitation in new claim 30 of “wherein the inner polymer layer and the outer polymer layer each comprises a different biodegradable polymer”.  The Specification does not disclose the use of a different polymer in each layer, and in fact only recites PCL as a biodegradable polymer for use in the nerve guide. 

Allowable Subject Matter
Claims 11, 12, 15-20, 29 and 31-34 would be allowable if rewritten including all of the elected species (poly(lactic-co-glycolic acid) and dicholoromethane as the first polymer and solvent, poly(lactide) and dichloromethane as the second polymer and solvent, poly(vinyl alcohol) as the third solvent, and poly(caprolactone) as the biodegradable polymer).
As the elected species have been found allowable, the rejections below read on the broader recitation of the claims and in an effort to expedite prosecution, this art has been applied.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 12, 15, 16, 18-20, 29, and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boey et al. (WO 2009/075652 A2, cited in IDS), Goraltchouk et al. (Journal of Controlled Release; 2006; cited in IDS), and Hadlock et al. (US 2001/0031974; cited in IDS).
Boey et al. teach a method of synthesizing a multi-walled microsphere comprising at least one hydrophilic active compound (e.g. abstract).  Boey et al. teach the steps of:
(a) forming a first mixture of a first polymer and a first solvent;
(b) forming a second mixture of a second polymer and a second solvent;

(d) combining the first mixture and the second mixture to form a third mixture; 
(e) introducing the third mixture to a third solvent to form microspheres (e.g. paragraph 0020; claim 1); 
(f) isolating the microspheres from the third solvent (e.g. paragraph 0035; claims 22 and 23).  Boey et al. teach that the first and second polymer may include polyesters including PLGA and PLA (e.g. paragraph 0051 and 0054; claim 10).  Boey et al. teach that the organic solvent is dichloromethane (e.g. Claim 11).  Boey et al. teach that the third solvent may include polyvinyl alcohol (e.g. paragraph 0034, 0064, and 0104).  Boey et al. teach that the active agent may be a protein (e.g. paragraph 0022-0023, 0082, 0094 and 0104).  
Boey et al. does not teach a step of (g) introducing the isolated microspheres to a biodegradable polymer layer of an implantable nerve guide having a hollow lumen, or that the active agent is a glial cell-line derived neurotrophic factor.  This is made up for by the teachings of Goraltchouk et al. and Hadlock et al
Goraltchouk et al. teach incorporation of protein-eluting microspheres into biodegradable nerve guidance channels (e.g. title; abstract).  Goraltchouk et al. teach a method of making the microspheres and introducing the isolated double-walled microspheres to a biodegradable polymer layer (chitin) of an implantable nerve guide, the biodegradable polymer layer forming a circumferential wall having a hollow lumen therethrough (e.g. page 401; Fig. 1). Goraltchouk et al. teach that the combination of microspheres for local drug delivery and nerve guidance channels provides a promising approach for combination therapy (e.g. page 406, “Conclusions”). 
Hadlock et al. teach a neural regeneration conduit which can produce a neurotrophic agent concentration gradient by virtue of neurotrophic agent-laden microspheres arranged in a 
Regarding Claims 11, 12, 15, 16, and 19 it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the microspheres and method of making them of Boey et al. in the conduits of Goraltchouk et al. using the glial growth factor of Hadlock et al.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. One of ordinary skill in the art would have predicted success as Boey et al., Goraltchouk et al., and Hadlock et al. include microspheres comprising an active agent and PLGA, and one would have been motivated to select the microspheres of Boey et al. as they are taught to be an improved delivery system providing efficient and sustainable delivery of active compounds (e.g. paragraph 0006) and Goraltchouk et al. teach that the combination of microspheres for local drug delivery and nerve guidance channels provides a promising approach for combination therapy (e.g. page 406, “Conclusions”).  In addition, as Hadlock et al. does not provide detail on the microspheres or method of making them, one of ordinary skill in the art would have been motivated to seek out additional guidance, which is provided in Boey et al. 

Regarding Claim 20, Goraltchouk et al. and Hadlock et al. teach that the microspheres are introduced to the support by polymer casting (as described in the Specification Example on page 14) (e.g. page 402; and paragraphs 0009, 0028, 0036).
Regarding Claims 29, and 31-34, Goraltchouk et al. teach that the guide includes an inner and outer polymer layer, wherein the inner polymer layer defines a circumference of the hollow lumen, and the outer polymer layer is free of double-walled microspheres, which are present in an inner layer (e.g. page 402; Fig 1). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boey et al. (WO 2009/075652 A2, cited in IDS), Goraltchouk et al. (Journal of Controlled Release; 2006; cited in IDS), and Hadlock et al. (US 2001/0031974; cited in IDS), as applied to claims 11, 12, 15, 16, 18-20, 29, and 31-34 above, and further in view of Lavik et al. (US 2011/0206773; priority date 5/20/2008).
Regarding Claims 11, 12, 15, 16, 18-20, 29, and 31-34 teachings of Boey, Goraltchouk, and Hadlock, are described supra.  Boey et al. teach a step of emulsifying the first and second polymer mixtures together by shaking, stirring, or homogenizing, and a step of adding that mixture to a solvent (e.g. paragraph 0025; Claim 1) but do not explicitly teach that the mixing occurs by vortexing and that the adding occurs dropwise.  This is made up for by the teachings of Lavik et al. 
Lavik et al. teach biodegradable polymeric microparticle compositions containing one or more active agents, and methods of making and using thereof (e.g. abstract).  Lavik et al. teach that the method of making the microparticles comprises a water-in-oil double emulsion 
Regarding Claim 17, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to complete the actions taught by Boey et al. of emulsifying and adding, using the specific method steps of vortexing and adding drop-wise as taught by Lavik et al. It is obvious to apply a known technique to a known method ready for improvement to yield predictable results.  One of ordinary skill in the art would have predicted success as both Lavik and Boey are drawn to polymeric microparticles fabricated using substantially similar method steps.  Lavik et al. provide more detailed guidance on the manner in which the polymer is emulsified (vortexing) and the polymer emulsion is added to the final solvent (dropwise).   It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.


Response to Arguments
Applicant’s arguments filed 11/24/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.